DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer (US 8,864,977).
Regarding claims 1, 3, 4 and 11, Spicer discloses a hydrocarbon pyrolysis process comprising:
introducing a flow of hydrocarbon feed into a pyrolysis furnace comprising a first radiant coil and a second radiant coil to establish flows of the hydrocarbon feed into the first and second radiant coils (see col. 3, lines 18-22, radiant coils (plural) means at least two radiant coils; col. 4, lines 66 – col. 5, line 12; col. 6, lines 46-52, flow to the radiant section of the furnace for thermal cracking);
pyrolyzing at least a portion of the hydrocarbon feed in the first radiant coil and in the second radiant coil to produce a pyrolysis effluent and to deposit coke on an inner surface of each of the first and second radiant coil (see col. 1, lines 15-29; col. 2, lines 3-10; col. 6, lines 46-52);
decreasing the flow of the hydrocarbon feed into the first radiant coil and maintaining the flow of the hydrocarbon feed into the second radiant coil (see col. 3, lines 18-21, terminating the flow of hydrocarbon feed to a portion of the plurality of tubes of less than all the multiple tube banks); and
introducing a decoking feed comprising steam into the first radiant coil of the pyrolysis furnace to remove at least a portion of the coke deposited on the inner surface thereof (see col. 3, lines 21-24).
Spicer suggests that any number of tubes may be selected for decoking, as needed, while the remainder are maintained with flow of hydrocarbon feed for cracking (see col. 8, lines 4-19; col. 9, lines 34-51). In this regard, the decrease in flow of hydrocarbon feed to the pyrolysis furnace is a function of the decoking needs of the process. A person of ordinary skill in the art would optimize the process conditions such that decoking is carried out effectively and efficiently, while the cracking process remains in operation. The claimed decrease in flow of the hydrocarbon feed to the pyrolysis furnace is not considered to patentably distinguish the instant claims over the cited prior art.
Spicer is silent with respect to the pressure of the steam used for decoking. However, the office is of the position that determining the optimum pressure which achieves the objective of decoking the coke accumulated on the radiant coils while also maintaining the temperature of the crossover section (see col. 7, lines 42-55) amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed steam pressure is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 2 and 5, Spicer discloses wherein steam is supplied from a dilution steam line (see col. 5, lines 25-26 and 60-61). Pressure limitations are addressed above in the rejection of claim 1 and apply equally herein.
Regarding claim 6, Spicer discloses maintaining a crossover temperature below a maximum of 1450°F and implementing conditions which maintain this target temperature (see col. 3, lines 18-46; col. 7, lines 50-52). The office notes that this inherently entails a firing rate of the burners (see col. 4, lines 60-65, wherein heat is provided by radiant burners to produce the desired products by thermal cracking).
Regarding claim 7, Spicer discloses utilizing control valves which function to maintain the target temperature (see col. 7, lines 45-52; col. 8, lines 4-10). It is implied from the context of the disclosure that the control is automated. Furthermore, the office notes that implementing an automated system is an obvious modification for a person of ordinary skill in the art and is not patentably distinguishing. MPEP 2144.04 III.
Regarding claims 8 and 9, Spicer disclose wherein the decoking feed consists essentially of steam (see col. 7, lines 45-46). This is considered to, at the very least, teach a concentration of water which overlaps with that claimed in claim 8 (i.e. up to 100 wt% steam).
Regarding claim 10, Spicer the process further comprising increasing the flow of the hydrocarbon feed into the first radiant coil after the portion of the coke deposited on the inner surface thereof has been removed (see col. 7, lines 38-41).
Regarding claims 12-15, determining the transition time from pyrolysis to decoking would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, based on determining the level of coke buildup and when decoking operations are needed. Absent a showing of criticality or unexpected results, the claimed transition time from pyrolysis to decoking is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 16, 21, 22 and 27, Spicer discloses a hydrocarbon pyrolysis process comprising:
introducing a flow of hydrocarbon feed into a pyrolysis furnace comprising a first radiant coil and a second radiant coil to establish flows of the hydrocarbon feed into the first and second radiant coils (see col. 3, lines 18-22, radiant coils (plural) means at least two radiant coils; col. 4, lines 66 – col. 5, line 12; col. 6, lines 46-52, flow to the radiant section of the furnace for thermal cracking);
pyrolyzing at least a portion of the hydrocarbon feed in the first radiant coil and in the second radiant coil to produce a pyrolysis effluent and to deposit coke on an inner surface of each of the first and second radiant coil (see col. 1, lines 15-29; col. 2, lines 3-10; col. 6, lines 46-52);
decreasing the flow of the hydrocarbon feed into the first radiant coil and maintaining the flow of the hydrocarbon feed into the second radiant coil (see col. 3, lines 18-21, terminating the flow of hydrocarbon feed to a portion of the plurality of tubes of less than all the multiple tube banks); and
introducing a decoking feed comprising steam into the first radiant coil of the pyrolysis furnace to remove at least a portion of the coke deposited on the inner surface thereof (see col. 3, lines 21-24).
Spicer further  discloses maintaining a crossover temperature below a maximum of 1450°F and implementing conditions which maintain this target temperature (see col. 3, lines 18-46; col. 7, lines 50-52). The office notes that this inherently entails a firing rate of the burners (see col. 4, lines 60-65, wherein heat is provided by radiant burners to produce the desired products by thermal cracking).
Spicer suggests that any number of tubes may be selected for decoking, as needed, while the remainder are maintained in with flow of hydrocarbon feed for cracking (see col. 8, lines 4-19; col. 9, lines 34-51). In this regard, the decrease in flow of hydrocarbon feed to the pyrolysis furnace is a function of the decoking needs of the process. A person of ordinary skill in the art would optimize the process conditions such that decoking is carried out effectively and efficiently, while the cracking process remains in operation. The claimed decrease in flow of the hydrocarbon feed to the pyrolysis furnace is not considered to patentably distinguish the instant claims over the cited prior art.
Spicer is silent with respect to the pressure of the steam used for decoking. However, the office is of the position that determining the optimum pressure which achieves the objective of decoking the coke accumulated on the radiant coils while also maintaining the temperature of the crossover section (see col. 7, lines 42-55) amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed steam pressure is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 17, Spicer discloses utilizing control valves which function to maintain the target temperature (see col. 7, lines 45-52; col. 8, lines 4-10). It is implied from the context of the disclosure that the control is automated. Furthermore, the office notes that implementing an automated system is an obvious modification for a person of ordinary skill in the art and is not patentably distinguishing. MPEP 2144.04 III.
Regarding claim 18, the specific technique used for automation is not considered to patentably distinguish the instant claims absent a showing of new or unexpected results. A person of ordinary skill in the art would select a suitable technique for automating the process which is consistent with the stated process objectives by exercising routine experimentation and with a reasonable expectation of success. In this regard, the office notes that dynamic matrix control is a well-known method in the art for process control and is therefore considered to be an obvious choice for a person of ordinary skill in the art.
Regarding claim 19, firing rate of the pyrolysis furnace is obvious in light of the discussion above with respect to claim 16. Spicer further discloses adjusting the amount of decoking feed via control valves (see col. 8, lines 4-19). Insofar as these parameters impact the temperature of the furnace and the decoking of the coils, they also inherently impact the composition of the effluent from the pyrolysis furnace (see col. 9, lines 34-43).
Regarding claims 20 and 23, Spicer discloses wherein steam is supplied from a dilution steam line (see col. 5, lines 25-26 and 60-61). Pressure limitations are addressed above in the rejection of claim 16 and apply equally herein.
Regarding claims 24 and 25, Spicer disclose wherein the decoking feed consists essentially of steam (see col. 7, lines 45-46). This is considered to, at the very least, teach a concentration of water which overlaps with that claimed in claim 24 (i.e. up to 100 wt% steam).
Regarding claim 26, Spicer the process further comprising increasing the flow of the hydrocarbon feed into the first radiant coil after the portion of the coke deposited on the inner surface thereof has been removed (see col. 7, lines 38-41).
Regarding claims 28, determining the transition time from pyrolysis to decoking would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, based on determining the level of coke buildup and when decoking operations are needed. Absent a showing of criticality or unexpected results, the claimed transition time from pyrolysis to decoking is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 29 and 30, Spicer discloses a hydrocarbon pyrolysis process comprising:
introducing a flow of hydrocarbon feed into at least one radiant coil of a pyrolysis furnace (see col. 3, lines 18-22; col. 4, lines 66 – col. 5, line 12; col. 6, lines 46-52, flow to the radiant section of the furnace for thermal cracking);
pyrolyzing at least a portion of the hydrocarbon feed in the radiant coil(s) to produce a pyrolysis effluent and to deposit coke on an inner surface of the radiant coil(s) (see col. 1, lines 15-29; col. 2, lines 3-10; col. 6, lines 46-52);
decreasing the flow of the hydrocarbon feed into the radiant coil(s) (see col. 3, lines 18-21, terminating the flow of hydrocarbon feed to a portion of the plurality of tubes of less than all the multiple tube banks); and
introducing a flow of a decoking feed comprising steam into the radiant coil(s) of the pyrolysis furnace to remove at least a portion of the coke deposited on the inner surface(s) thereof (see col. 3, lines 21-24).
Spicer is silent with respect to the pressure of the steam used for decoking. However, the office is of the position that determining the optimum pressure which achieves the objective of decoking the coke accumulated on the radiant coils while also maintaining the temperature of the crossover section (see col. 7, lines 42-55) amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed steam pressure is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 31, Spicer disclose wherein the decoking feed consists essentially of steam (see col. 7, lines 45-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772